DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 1, the newly added claim language recites “based on a determination that one or more sensors of the plurality of sensors are providing signals with more artifact noise than the signal from the reference electrode…” in combination with other elements/steps of the claims, fails to be supported by the originally filed disclosure.  Specifically, the disclosure of the application recites “reference electrode” once at [57] of the published application with regard to general comparison of signals to the reference electrode and its attributes to assist in identification of signals that are providing the best quality data.  However, this is not linked or related to the disclosure where artifact noise is compared and determined.  Rather, the artifact noise is only discussed with regard to comparing sensors and their signals to one another – and no embodiments involving a reference electrode or signal are described.  
Claims 2-3 and 13-15 are rejected under the same rationale as being dependent upon claim 1 and its limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (CA 2849294 A1) in view of Diab et al. (US 2002/0077536).
Regarding claim 1, Brockway discloses a computerized method, comprising: receiving by a remote health parameter monitoring system (e.g. Pgs 4-5, ll 33-10, etc.), a plurality of signals that originate from a plurality of sensors included in a sensor patch (e.g. Pgs 31-32, ll 31-6; “surface ECG recordings”), wherein the sensor patch is configured to adhere to skin of a patient (e.g. Pg 2, ll 5-8, etc. – where surface electrodes as part of a ECG system are employed, where it is noted ECG surface electrodes necessarily adhere to the skin for secure positioning and for signal integrity) and wherein the plurality of sensors are configured to monitor a health parameter (as referenced previously, ECG); comparing, using a computer processor, the plurality of signals, wherein the comparing includes comparing an aspect of a first signal of the plurality of signals to a corresponding aspect of a second signal of the plurality of signals (e.g. Fig. 1, #102 and #103 – where the signals are analyzed and mathematical deviation / transformations are performed to determine the level of noise); and based on a determination that a first one or more sensors of the plurality of sensors are providing signals with less artifact noise than a second one or more sensors of the plurality of sensors, eliminating the signals provided by the second one or more sensors from being used by the monitoring system (e.g. Fig. 1, #104 – where the subcomponents of the set of D2sub ECG signals that have quality issues due to noise are removed; Fig. 1, #107 – where the final output signal does not take into consideration the removed ECG signals or QRS complexes which were under analysis and had noise/quality issues).
Brockway fails to expressly disclose comparing aspects of a first and second signal to a reference electrode and eliminating the signals based on a determination that the sensors have more artifact noise than the signal from the reference electrode.  In the same field of endeavor, Diab teaches the use of a reference electrode for the purpose of removing electrodes or signal components based on a comparison of the correlation of noise in the signal, in order to effectively remove any noise components from the final physiological measurement (e.g. [0432]).  It is noted that ECG is one of many physiological measurements present in the prior art (e.g. [0080, 0437, etc.]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to improve the device of Brockway by incorporating the noise cancellation based on the reference electrode / signal, as taught by Diab, in order to yield the predictable results of improving the noise cancelling technique of the device as a whole.
Regarding claim 11, Brockway discloses comparing the aspect of the first signal to the corresponding aspect of the second signal comprises comparing a plurality of QRS complexes for the patient (e.g. Fig. 13; Pgs 23-24, ll 12-24, Pgs 29-30, ll 29-10; Pg 49, ll 3-17, etc. – where multiple QRS complexes are analyzed from the ECG signal).
Regarding claim 12, Brockway discloses comparing at least one signal, of the plurality of signals, with a signal from a reference EKG electrode (e.g. Pg 41, ll 14-35 – where the examiner considers the validity thresholds to be reference EKG electrode signals).
Regarding claim 13, Brockway discloses the sensor patch comprises a unitary sensor patch comprising three or more EKG electrodes (e.g. Pg 11, ll 5-24, etc. – where it is noted and recognized that a plurality of leads and electrodes encompass the ECG system).
Regarding claim 14, Brockway discloses the plurality of signals are received by the remote health monitoring system periodically or continuously during a time interval (e.g. Pg 53, ll 1-4 – “transmission of the ECG is triggered based on the presence of a detected event”).
Regarding claim 15, Brockway discloses the plurality of signals are received by the remote health monitoring system continuously during a time interval (e.g. Pgs 10-11, ll 35-4 – “transmitted in real time”).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway in view of Diab, further in view of McNair (US 2011/0190650).  Brockway discloses the plurality of sensors includes at least one EKG electrode (e.g. Pg 2, ll 5-8, etc. – where surface electrodes as part of a ECG system are employed) and at least one impedance sensor (e.g. Pg 36, ll 30-35), but fails to expressly disclose at least one accelerometer.  In the same field of endeavor, McNair discloses a sensor worn in contact with a user’s skin with sensors including an accelerometer (e.g. [0044]) in order to detect user motion, position, orientation, or sudden position changes.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify Brockway to include an accelerometer in order to yield the predictable results of improving the device by providing data regarding the patient’s position/orientation for correlation and diagnosis in combination with the ECG analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792